DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 11, 13, and 16-30 are currently pending. Claim 15 has been cancelled. Claim 11 has been amended to overcome the Objections and 35 U.S.C. 112(b) rejections set forth in the Non-Final Office Action mailed on 03 August 2021. Claim 15 has been cancelled and the 35 U.S.C. 112(d) rejection set forth in the Non-Final Office Action is now moot.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13, 15, 16, 19, 20, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Etemad et al. ‘483 (US Pub No. 2015/0272483 – previously cited) in view of Weidl et al. ‘598 (US Pub No. 2014/0135598).
Regarding claims 11 and 15, Etemad et al. ‘483 teaches a method for determining a measure indicating at least one of the blood lactate concentration and the oxygen uptake of a person ([0057], [0068], [0074], [0169], [0176], [0350]), the method comprising:
(a) obtaining, by a processor, a plurality of simultaneously recorded signals from a plurality of skin contact electrodes on the person ([0063], [0068], [0077]-[0078]), wherein each signal is associated with a different associated muscle of the person and indicates electrical activity of the associated muscle in the time domain ([0007], [0062]-[0063]);
(b) operating the processor to perform a sequence of steps (Fig. 3 controller 304 and [0134]-[0135]), comprising:
(b)(1) determining a set of points in time in each signal, wherein each point in time indicates a change in a state of associated muscle ([0111]), wherein each point in time in the set of points in time represents an activation time or a deactivation time, wherein each activation time indicates the start of an active state of the associated muscle, and each deactivation time indicates the start of an inactive state of the associated muscle ([0073], [0111]; One of ordinary skill in the art would have understood when there is an activation time and a deactivation time in a set of points in time. During activation times, the electrical signals would have multiple differential potentials, or amplitudes. During deactivation times, the electrical signals would either be zero or have very low potentials.); and
(b)(2) determining the measure indicating the at least one of the blood lactate concentration and the oxygen uptake of the person based on the sets of points in time for the plurality of simultaneously recorded signals, wherein the determined measure indicates a level of fatigue of each associated muscle ([0057], [0074]);
(c) displaying, on a display operably associated with the processor (Fig. 3 output module 330 and [0143]) the measure indicating at least one of the blood lactate concentration and the oxygen uptake of the person on a display ([0116]); and

wherein determining the measure indicating the at least one of the blood lactate concentration and the oxygen uptake of the person comprises:
determining one or more mean phase shifts ([0345]), wherein:
each of the one or more mean phase shifts is determined as the mean of a plurality of phase shifts determined from a pair of signals of the plurality of simultaneously recorded signals ([0008]),
wherein each of the phase shifts of the plurality of phase shifts is determined based on a first time interval between an activation time or deactivation time of one signal of the pair of signals and a directly following activation time or deactivation time of the other signal of the pair of signals ([0343]; “A muscle coordination metric can be computed, based upon the time difference between activations of monitored muscles…This metric indicates how muscles of interest are being activated with respect to one another in terms of timing of contractions.”). 
Etemad et al. ‘483 teaches all of the elements of the current invention as mentioned above except for wherein the measure indicating the blood lactate concentration and oxygen uptake is determined based on the determined one or more mean phase shifts.
Weidl et al. ‘598 teaches oxygen concentration or oxygen saturation of a subject can be determined from a phase shift ([0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Etemad et al. ‘483 to include determining blood lactate concentration and oxygen uptake based on the determined one or more mean phase shifts as Weidl et al. ‘598 teaches as this would be applying a known technique to a known device ready for improvement to yield predictable results.
Regarding claim 13, Etemad et al. ‘483 teaches determining, from each signal, an indication of change in activity over time of the associated muscle, wherein the set of points in time for the 
Regarding claim 16, Etemad et al. ‘483 teaches wherein the pair of signals is associated with a pair of muscles controlling the same limb ([0109]).
Regarding claim 19, Etemad et al. ‘483 teaches wherein the pair of signals is associated with a pair of muscles controlling different limbs ([0106]).
Regarding claim 20, Etemad et al. ‘483 in view of Weidl et al. ‘598 teaches all of the elements of the current invention as mentioned above except for wherein the one or more mean phase shifts comprises a mean phase shift determined from a first pair of signals associated with a first pair of muscles controlling a limb and another mean phase shifts determined from a second pair of signals associated with a second pair of muscles controlling the same limb.
Etemad et al. ‘483 teaches when a wearable device is a thigh band, a set of electrodes may be positioned to overlie the vastus lateralis (VL) muscle of the quadriceps. In some cases, another set of electrodes may be positioned to overlie muscles of the hamstring ([0109]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mean phase shifts of Etemad et al. ‘483 in view of McCamish et al. ‘502 to include being determined from pairs of muscles that control the same limb as Etemad et al. ‘483 teaches this would acquire an aggregate signal from a group of targeted muscles ([0109]).
Regarding claim 29, the cited sections of Etemad et al. ‘483, as modified by Weidl et al. ‘598, teaches a system for determining a measure indicating at least one of the blood lactate concentration and the oxygen uptake of a person comprising the recited elements.
Regarding claim 30, the cited sections of Etemad et al. ‘483, as modified by Weidl et al. ‘598, teaches a non-transitory, computer-readable product includi8ng a computer program for use in a .
Claims 17, 18, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Etemad et al. ‘483 in view of Weidl et al. ‘598 further in view of Connor ‘504 (US Pub No. 2015/0366504 – previously cited).
Regarding claims 17 and 18, Etemad et al. ‘483 in view of Weidl et al. ‘598, as applied to claim 16, teaches all of the elements of the current invention as mentioned above except for wherein the pair of muscles is formed by the rectus femoris and the vastus lateralis; and wherein the pair of muscles is formed by the vastus lateralis and the semitendinosus.
Connor ‘504 teaches one or more EMG sensors can be configured to collect electromagnetic muscle activity from a location selection from the group consisting of: the rectus femoris of the quadriceps; the semitendinosis muscle; and the vastus lateralis of the quadriceps femoris muscle ([0219]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pair of muscles of Etemad et al. ‘483 in view of Weidl et al. ‘598, as applied to claim 16, to include being formed by the rectus femoris and the vastus lateralis or by the vastus lateralis and the semitendinosus as Connor ‘504 teaches. Doing so would aid in measuring muscle activity of different muscles.
Regarding claim 21, Etemad et al. ‘483 in view of Weidl et al. ‘598, as applied to claim 20, teaches all of the elements of the current invention as mentioned above except for wherein the first pair of muscles is formed by the vastus lateralis and the semitendinosus.
Connor ‘504 teaches one or more EMG sensors can be configured to collect electromagnetic muscle activity from a location selection from the group consisting of: the rectus femoris of the quadriceps; the semitendinosis muscle; and the vastus lateralis of the quadriceps femoris muscle 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first pair of muscles and second pair of muscles of Etemad et al. ‘483 in view of Weidl et al. ‘598, as applied to claim 20, to include the rectus femoris and the vastus lateralis and the vastus lateralis and the semitendinosus, respectively, as Connor ‘504 teaches. Doing so would aid in measuring motion of the same limb.
Regarding claim 22, Etemad et al. ‘483 in view of Weidl et al. ‘598, as applied to claim 11, teaches all of the elements of the current invention as mentioned above except for wherein a pair of signals is associated with a pair of muscles controlling different limbs.
Connor ‘504 teaches one or more EMG sensors can be configured to collect electromagnetic muscle activity from a plurality of locations ([0219]). Figs. 1 and 2 show multiple EMG sensors may be played all over the body ([0236]-[0237]), including on different legs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pair of signals of Etemad et al. ‘483 in view of Weidl et al. ‘598, as applied to claim 11, to include being associated with a pair of muscles controlling different limbs as Connor ‘504 teaches this will aid in measuring overall body motion ([0211]).
Regarding claim 23, Etemad et al. ‘483 in view of Weidl et al. ‘598, as applied to claim 11, teaches all of the elements of the current invention as mentioned above except for wherein each of the one or more mean phase shifts comprises a first mean phase shift determined from a first pair of signals associated with a first pair of muscles controlling a first limb and a second mean phase shift determined from a second pair of signals associated with a second pair of muscles controlling a second limb.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first pair of signals and second pair of signals of Etemad et al. ‘483 in view of Weidl et al. ‘598, as applied to claim 11, to include being associated with a first pair of muscles controlling a limb and a second pair of muscles controlling another limb, respectively, as Connor ‘504 teaches. Doing so would aid in measuring overall body motion ([0211]).
Regarding claim 24, Etemad et al. ‘483 in view of Weidl et al. ‘598further in view of Connor ‘504, as applied to claim 23, teaches all of the elements of the current invention as mentioned above except for wherein the first pair of muscles is formed by the rectus femoris and the semitendinosus, and the second pair of muscles is selected from (a) a pair of muscles formed by the rectus femoris and the vastus lateralis, and (b) a pair of muscles formed by the vastus lateralis and the semitendinosus.
Connor ‘504 teaches one or more EMG sensors can be configured to collect electromagnetic muscle activity from a location selected from the group consisting of: the rectus femoris of the quadriceps; the semitendinosus muscle; and the vastus lateralis of the quadriceps femoris muscle ([0219]). For the right leg, EMG sensor 108 of Fig. 1 collects data from the rectus femoris, EMG sensor 110 collects data from the vastus lateralis ([0245]), and EMG sensor 206 of Fig. 2 collects data from the semitendinosus muscle ([0257]). For the left leg, EMG sensor 128 of Fig. 1 collects data from the rectus femoris, EMG sensor 130 collects data from the vastus lateralis ([0246]), and EMG sensor 226 collects data from the semitendinosus muscle ([0258]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first pair of muscles and the second pair of muscles of Etemad et al. ‘483 in view of Weidl et al. ‘598further in view of Connor ‘504, as applied to claim 23, to include being formed by the rectus femoris and the semitendinosus and selected from (a) a pair of .
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Etemad et al. ‘483 in view of Weidl et al. ‘598 further in view of Connor ‘504, as applied to claim 24, further in view of Herrala et al. ‘423 (US Pub No. 2013/0261423 – previously cited).
Regarding claim 25, Etemad et al. ‘483 in view of Weidl et al. ‘598 further in view of Connor ‘504, as applied to claim 24, teaches all of the elements of the current invention as mentioned above except for wherein, for each of the one or more mean phase shifts, the plurality of phase shifts is further determined from a first additional signal of the plurality of simultaneously recorded signals; and wherein each first time interval is normalized by a second time interval between two consecutive activation times of the first additional signal and covering at least a portion of the first time interval.
Herrala et al. ‘423 pre-processing a signal by normalizing the signal ([0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of phase shifts of Etemad et al. ‘483 in view of Weidl et al. ‘598 further in view of Connor ‘504, as applied to claim 24, to include being determined from a first additional signal of the plurality of simultaneously recorded signals; and wherein each first time interval is normalized by a second time interval between two consecutive activation times of the first additional signal and covering at least a portion of the first time interval as Herrala et al. ‘423 teaches. Doing so would aid in pre-processing the signal before analysis in order to accurately detect frequency content which would determine the state of the muscle ([0033]-[0034]).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Etemad et al. ‘483 in view of Weidl et al. ‘598, as applied to claim 11, further in view of Grey et al. ‘732 (US Pub No. 2012/0071732 – previously cited).
Regarding claim 26, Etemad et al. ‘483 in view of Weidl et al. ‘598, as applied to claim 11, teaches all of the elements of the current invention except for determining one or more mean root-mean square amplitude values;
wherein each of the one or more root-mean square amplitude values is determined as a mean of a plurality of root-mean square amplitude values determined from a single signal of the plurality of simultaneously recorded signals; and
wherein each of the one or more root-mean square amplitude values is determined based on a root-mean square amplitude value for a time period of the single signal; and
wherein each time period is located between consecutive activation times of the single signal; and
wherein the measure indicating the at least one of the blood lactate concentration and the oxygen uptake is determined based on the determined one or more mean root-mean square values.
Grey et al. ‘732 teaches calculated RMS, or root mean square, amplitudes from the muscle data. RMS amplitude can be described as an algorithm that is used to “rectify” a sEMG signal. The average rectified value over a period of time can be calculated based on RMS data ([0053]). The fatigue level of the muscles can be established ([0002], [0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified determining the measure indicating the at least one of the blood lactate concentration and the oxygen uptake of Etemad et al. ‘483 in view of Weidl et al. ‘598, as applied to claim 11, to include determining one or more mean root-mean square amplitude values as Grey et al. ‘732 teaches this could identify or determine large values of the RMS sEMG data, which can be used to identify a point at which fatigue begins to occur ([0004]).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Etemad et al. ‘483 in view of Weidl et al. ‘598 further in view of Grey et al. ‘732, as applied to claim 26, further in view of Aleev et al. ‘750 (US Patent No. 4,165,750 – previously cited).
Regarding claim 27, Etemad et al. ‘483 in view of Weidl et al. ‘598further in view of Grey et al. ‘732, as applied to claim 26, teaches all of the elements of the current invention as mentioned above except for determining one or more mean active-time intervals;
wherein each of the one or more mean active-time intervals is determined as the mean of a plurality of active-time intervals determined from the plurality of simultaneously recorded signals; and
wherein each of the plurality of active-time intervals is determined based on the length of a third time interval between a first activation time and a directly following deactivation time; and wherein the measure indicating the at least one of the blood lactate concentration and the oxygen uptake is determined based on the determined one or more mean active-time intervals.
Aleev et al. ‘750 teaches producing an electrical signal which is the time-averaged bioelectric activity of muscles being stimulated (Column 13 Lines 17-22). The time-averaged bioelectrical activity of the muscles of the person is calculated from an electrical signal that is outputted by a bioelectric activity sensor from when the muscle is stimulated to when the muscle is not stimulated (Column 11 Lines 41-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified determining the measure indicating the at least one of the blood lactate concentration and the oxygen uptake of Etemad et al. ‘483 in view of Weidl et al. ‘598 further in view of Grey et al. ‘732, as applied to claim 26, to include determining one or more mean active-time intervals as Aleev et al. ‘750 teaches. Determining one or more mean active-time intervals would be applying a known technique to a known device ready for improvement to yield predictable results. This .
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Etemad et al. ‘483 in view of Weidl et al. ‘598 further in view of Grey et al. ‘732 further in view of Aleev et al. ‘750, as applied to claim 27, further in view of Herrala et al. ‘423.
Regarding claim 28, Etemad et al. ‘483 in view of Weidl et al. ‘598 further in view of Grey et al. ‘732 further in view of Aleev et al. ‘750, as applied to claim 27, teaches all of the elements of the current invention as mentioned above except for wherein, for each mean active-time interval, the plurality of active-time intervals is further determined from a second additional signal of the plurality of simultaneously recorded signals; and wherein each third time interval is normalized by a fourth time interval between two consecutive activation times of the second additional signal and covering at least a portion of the third time interval.
Herrala et al. ‘423 teaches pre-processing a signal by normalizing the signal ([0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of active-time intervals of Etemad et al. ‘483 in view of Weidl et al. ‘598 further in view of Grey et al. ‘732 further in view of Aleev et al. ‘750, as applied to claim 27, to include being determined from a second additional signal of the plurality of simultaneously recorded signals; and wherein each third time interval is normalized by a fourth time interval between two consecutive activation times of the second additional signal and covering at least a portion of the third time interval as Herrala et al. ‘423 teaches. Doing so would aid in pre-processing the signal before analysis in order to accurately detect frequency content which would determine the state of the muscle ([0033]-[0034]).


Response to Arguments
Applicant argues that the amendments to the claims have overcome the 35 U.S.C. 101 rejection. Examiner respectfully agrees, and the 35 U.S.C. 101 rejection has been withdrawn.
Applicant argues that Etemad et al. ‘483 does not teach determining the measure indicating the at least one of the blood lactate concentration and they oxygen uptake of the person based on the set of points in time for the plurality of simultaneously recorded signals. Examiner respectfully disagrees, as [0111] of Etemad et al. ‘483 recites “the electrical signals acquired while the user performs the sequence of actions can be used to generate the alignment data,” indicating that the alignment data could also be simultaneously recorded signals. As such, Applicant’s arguments are not persuasive.
Applicant argues that Etemad et al. ‘483 does not teach: (a) each of the defined mean phase shifts is determined only from signals generated by muscles; (b) each of the defined mean phase shifts is determined based on signals from a different muscle; and (c) the defined mean phase shifts are determined based on simultaneously recorded muscle-generated signals. However, Examiner notes that Etemad et al. ‘483 was not used to teach these limitations. However, Examiner did use McCamish et al. ‘502 to teach these limitations. Examiner agrees that McCamish et al. ‘502 does not teach these limitations. However, it was found that [0008] of Etemad et al. ‘483 teaches determining muscle fatigue from computing a shift in a frequency metric of at least one EMG signal. [0343]-[0345] go into further detail as to how muscle fatigue was measured based off the phase shift in mean or median frequency. Weidl et al. ‘598 teaches that blood lactate concentration or oxygen uptake can be determined based off the phase shifts. As such, the claims are now rejected under 35 U.S.C. 103 over Etemad et al. ‘483 in view of Weidl et al. ‘598.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/AURELIE H TU/Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791